The state contends that the action of the court in excluding the evidence upon which a reversal was predicated constituted harmless error, it being asserted that substantially the same evidence was later given by the same witness without objection. It is stated in the motion: "Immediately following this rejection of testimony the appellant was permitted to prove and did prove that the prosecuting witness, M. B. Brandon, did swear out complaints against appellant in justice court for disturbing the peace and in the county court upon the present charge." The record fails to sustain the state's contention. Relative to complaints filed against appellant by the prosecuting witness the only testimony in the record on the point was given by the prosecuting witness himself. He said: "I swore out a complaint in this case. I also swore to the complaint in another case now pending in this court wherein he is charged with being drunk in a public place which is based on the same state of facts that this one is." The fact that it was shown that two complaints had been filed in the county court by the prosecuting witness against appellant on charges growing out of the same transaction was not in substance or effect equivalent to evidence that following an acquittal in the justice court upon a complaint filed by the prosecuting witness charging appellant with disturbing the peace two complaints were filed in the county court by the same witness. We deem it unnecessary to reiterate the views contained in the opinion on appellant's motion for rehearing. The record failing to sustain the state's contention, we express the opinion that an affirmance of the judgment of conviction would not be warranted.
The motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 500